UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ¨ FOR THE QUARTERLY PERIOD ENDED June 30, 2017 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333-210091 Lazuriton Nano Biotechnology (U.S.A.) Inc. (Exact name of registrant as specified in its charter) Nevada 37-1786808 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10F., No. 341, Sec. 2, Wanshou Rd. Guishan District, Taoyuan City, 333, Taiwan (Republic of China) (Address of principal executive offices, Zip Code) 886-3-329-5585 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesx No☐ The number of shares of registrant’s common stock outstanding, as of August 18, 2017, is 100,000,000. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 2 Lazuriton Nano Biotechnology (U.S.A.) Inc. Financial Statements for the Six Months Ended June 30, 2017and 2016 PART I – FINANCIAL INFORMATION Item 1. Financial Statements CONTENTS Page Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 3 LAZURITON NANO BIOTECHNOLOGY (U.S.A.) INC BALANCE SHEETS June 30,2017 December 31,2016 (Unaudited) Assets Current Assets Cash and cash equivalents $ 1,192 $ 100,928 Total current assets 1,192 100,928 Total Assets $ 1,192 $ 100,928 Liabilities and Stockholders’ Deficit Current Liabilities Accrued expenses $ 12,390 $ 5,680 Due to related parties 55,685 223,631 Total current liabilities 68,075 229,311 Total Liabilities 68,075 229,311 Stockholders' Deficit Common stock, $0.0001 par value; 750,000,000 shares authorized,100,000,000 and 60,000,000 shares issued and outstanding, respectively 10,000 6,000 Additional paid-in capital 250,000 54,000 Accumulated deficits (326,883 ) (188,383 ) Total stockholders' deficit (66,883 ) (128,383 ) Total Liabilities and Stockholders' Deficit $ 1,192 $ 100,928 The accompanying notes to financial statements are an integral part of these statements. 4 Table of Contents LAZURITON NANO BIOTECHNOLOGY (U.S.A.) INC. STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Three MonthsEndedJune 30,2017 Three MonthsEndedJune 30,2016 Six MonthsEndedJune 30,2017 Six MonthsEndedJune 30,2016 Net revenue $ - $ - $ - $ - General and administrative expenses 18,900 45,851 138,506 45,851 Loss from operations (18,900 ) (45,851 ) (138,506 ) (45,851 ) Other income Interest income 6 - 6 - Total other income 6 - 6 - Loss before income taxes (18,894 ) (45,851 ) (138,500 ) (45,851 ) Provision for income taxes - Net loss $ (18,894 ) $ (45,851 ) $ (138,500 ) $ (45,851 ) Net loss per share Basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted Average Shares Outstanding: Basic and diluted 100,000,000 60,000,000 86,961,326 60,000,000 The accompanying notes to financial statements are an integral part of these statements. 5 Table of Contents LAZURITON NANO BIOTECHNOLOGY (U.S.A.) INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Six MonthsEndedJune 30,2017 Six MonthsEndedJune 30,2016 Cash Flows from Operating Activities Net loss $ (138,500 ) $ (45,851 ) Changes in assets and liabilities: Increase in accrued expenses 6,710 45,851 Decrease in due to related parties (167,946 ) - Net cash used in operating activities (299,736 ) - Cash Flows from Financing Activities Issuance of common stock 200,000 - Net cash provided by financing activities 200,000 - Net Decrease in cash and cash equivalents (99,736 ) - Cash and Cash Equivalents Beginning 100,928 10,191 Ending $ 1,192 $ 10,191 Supplemental Disclosure of Cash Flows Cash paid during the year for: Interest $ - $ - Income taxes $ - $ - The accompanying notes to financial statements are an integral part of these statements. 6 Table of Contents LAZURITON NANO BIOTECHNOLOGY (U.S.A.) INC. NOTES TO FINANCIAL STATEMENTS June 30, 2017 (UNAUDITED) NOTE 1. NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial reporting and in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited financial statements contained in this report reflect all adjustments that are normal and recurring in nature and considered necessary for a fair presentation of the financial position and the results of operations for the interim periods presented. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. The results of operations for the interim period are not necessarily indicative of the results expected for the full year. These unaudited financial statements, footnote disclosures, and other information should be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Organization Lazuriton Nano Biotechnology (U.S.A.) Inc., a company in the developmental stage (the “Company”), was incorporated on June 2, 2015 in the State of Nevada. The Company has conducted limited business operations and had no revenues from operations since its inception. The Company’s business plan is to market and distribute Nano fertilizers products. Going Concern These financial statements were prepared on the basis of accounting principles applicable to going concern, which assumes the realization of assets and discharge of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company has incurred net loss of $138,500 and $45,851 for the six months ended June 30, 2017 and 2016, respectively and had accumulated deficits of $326,883 and $188,383 as of June 30, 2017 and December 31, 2016, respectively, and it had no revenue from operations. The Company faces all the risks common to companies at development stage, including capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. The Company's losses raise substantial doubt about its ability to continue as a going concern. The Company's financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. The Company is currently addressing its liquidity issue by continually seeking additional funds through private placements of its securities and/or capital contributions and loans by Chih-Yuan Hsiao, the President and a member of the board of directors. The Company believes its current and future plans enable it to continue as a going concern. The Company's ability to achieve these objectives cannot be determined at this time. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts which may differ from those in the accompanying consolidated financial statements. 7 Table of Contents NOTE 1. NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. Classification Certain classifications have been made to the prior year financial statements to conform to the current year presentation. The reclassification had no impact on previously reported net loss or accumulated deficit. Cash and Cash Equivalents Cash and cash equivalents include cash and all highly liquid instruments with original maturities of three months or less. Net Income (loss) per Share Basic income (loss) per share is computed by dividing net income by weighted average number of shares of common stock outstanding during each period. Diluted income per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. At June 30, 2017 and December 31, 2016, the Company does not have any outstanding common stock equivalents; therefore, a separate computation of diluted loss per share is not presented. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized if it is more likely than not that some portion, or all, of a deferred tax asset will not be realized. The deferred income tax assets were $0 as of June 30, 2017 and December 31, 2016, respectively. 8 Table of Contents NOTE 1. NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES (CONTINUED) The Company accounts for income taxes in accordance with ASC 740, Income Taxes, which requires that the Company recognizes deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities by using enacted tax rates in effect in the years the differences. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when, in the opinion of management, it is more likely than not that some or all of any deferred tax assets will not be realized. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on its result of operations, financial position or cash flow. Subsequent events Management has evaluated subsequent events through the date which the financial statements are available to be issued. All subsequent events requiring recognition as of June 30, 2017 have been incorporated into these consolidated financial statements and there are no subsequent events that require disclosure in accordance with FASB ASC Topic 855, “Subsequent Events.” NOTE 2. DUE TO RELATED PARTIES The Company has advanced funds from its officer and shareholder for working capital purposes. As of June 30, 2017 and December 31, 2016, there were $55,685 and $223,631 advances outstanding, respectively. The Company has agreed that the outstanding balances bear 0% interest rate and are due upon demand after 30 days written notice by the officer and shareholder. NOTE 3. INCOME TAXES As of June 30, 2017, the Company had net operating loss carryforwards of approximately $326,883 that may be available to reduce future years’ taxable income through 2037. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry-forwards. The provision for Federal income tax consists of the following for the six months ended June 30, 2017 and 2016, respectively: For the six months endedJune30,2017 For the six months endedJune30,2016 Federal income tax benefit attributable to: Current Operations $ 47,090 $ 15,589 Less: valuation allowance (47,090 ) (15,589 ) Net provision for Federal income taxes $ - $ - 9 Table of Contents The tax effects of temporary differences and carryforwards that give rise to significant portions of deferred tax assets and liabilities consist of the following as of June 30, 2017 and December 31, 2016, respectively: June 30,2017 December 31,2016 Deferred tax asset attributable to: Net operating loss carryover $ 111,140 $ 64,050 Less: valuation allowance (111,140 ) (64,050 ) Net deferred tax asset $ - $ - The difference between the effective rate reflected in the provision for income taxes on loss before taxes and the amounts determined by applying the applicable statutory U.S. tax rate are analyzed below: For the six monthsendedJune30,2017 For the six monthsendedJune30,2016 Statutory tax benefit (34 )% (34 )% Permanent items - - Change in deferred tax asset valuation allowance 34 % 34 % Provision for income taxes - % - % For the six months ended June 30, 2017 and 2016, the Company had no unrecognized tax benefits and related interest and penalties expenses. Currently, the Company is not subject to examination by major tax jurisdictions. 4. STOCKHOLDERS’ DEFICIT On June 4, 2015, the Company sold and issued to the President and a member of board of directors 10,000 shares of common stock, $0.0001 par value for $10 in cash. On November 10, 2015, the Company sold and issued 59,990,000 shares of common stock, $0.0001 par value to forty-five shareholders for a total amount of $59,990 in cash. On March 1, 2017, the Company sold and issued 40,000,000 shares of common stock, $0.0001 par value to twenty-six shareholders for a total amount of $200,000 in cash. ***** 10 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Cautionary Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including this discussion and analysis by management, contains or incorporates forward-looking statements. All statements other than statements of historical fact made in report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,” “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words. No assurances can be given that the future results anticipated by the forward-looking statements will be achieved. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Three months ended June 30, 2017 compared to the three months ended June 30, 2016 Net revenues were $0 for the three months ended June 30, 2017, and for the three months ended June 30, 2016 . Interest income was $6 and $0 for the three months ended June 30, 2017, and for the three months ended June 30, 2016, respectively . General and administrative expenses primarily consist of legal and professional service fees. General and administrative expenses were $18,900 for the three months ended June 30, 2017 , as compared to $45,851 for the three months ended June 30, 2016. The decrease in those expenses was primarily attributable to a decrease in professional consulting fees. Our net loss was $18,894 for the three months ended June 30, 2017, as compared to $45,851 for the three months ended June 30, 2016. The decrease in net loss was a result of the decrease in general and administrative expenses. 11 Table of Contents Six months ended June 30, 2017 compared to the six months ended June 30, 2016 Net revenues were $0 for the six months ended June 30, 2017 and for the six months ended June 30, 2016 . Interest income was $6 and $0 for the six months ended June 30, 2017, and for the six months ended June 30, 2016, respectively. General and administrative expenses primarily consist of legal and professional service fees. General and administrative expenses were $138,506 for the six months ended June 30, 2017, as compared to $45,851 for the three months ended June 30, 2016. The increase in those expenses was primarily attributable to an increase in accounting, legal and professional fees. Our net loss was $138,500 for the six months ended June 30, 2017, as compared to $45,851 for the six months ended June 30, 2016. The increase in net loss was a result of the increase in general and administrative expenses. Liquidity and Capital Resources Cash and cash equivalents were $1,192 and $100,928 at June 30, 2017 and December 31, 2016, respectively. Our total current assets were $1,192 at June 30, 2017, as compared to $100,928 at December 31, 2016. Our total current liabilities were $68,075 at June 30, 2017, as compared to $229,311 at December 31, 2016. We had negative working capital at June 30, 2017, of $66,883, compared to negative working capital of $128,383 at December 31, 2016. The decrease in negative working capital was primarily due to a decrease in amounts due to related parties. Net cash used in operating activities was $299,736 during the six months ended June 30, 2017, compared to $0 for the six months ended June 30, 2016. The increase in net cash used in operating activities was primarily due to the increases in accrued expenses and net loss, partially offset by the decrease in due to related parties. Net cash provided by financing activities was $200,000 for the six months ended June 30, 2017, as compared to $0 for the six months ended June 30, 2016. The increase was primarily due to the issuance of our common stock. Net change in cash and cash equivalents was a decrease of $99,736 for the six months ended June 30, 2017. Net change in cash and cash equivalents was $0 for the six months ended June 30, 2016. The decrease in cash and cash equivalents was mainly due to the net loss incurred during the six months ended June 30, 2017 and repayment of $167,946 to our president, Chih-Yuan Hsiao, for funds advanced to us for working capital purposes, partially offset by the cash proceeds from issuance of our common stocks. 12 Table of Contents Inflation Our opinion is that inflation has not had a material effect on our operations and is not expected to have any material effect on our operations. Climate Change Our opinion is that neither climate change, norgovernmental regulations related to climate change,havehad, or areexpected to have, any material effect on our operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As a smaller reporting company, we are not required to provide this information. Item 4.Controls and Procedures. As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were not effective as of end of the period covered by this report to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is (1) accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. There was no change to our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 13 Table of Contents PART II – OTHER INFORMATION Item 1.Legal Proceedings. None. Item 1A. Risk Factors. As a smaller reporting company, we are not required to provide this information. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Not applicable. Item 5.Other Information. None. Item 6. Exhibits. The following exhibits are filed as part of this quarterly report, pursuant to Item 601 of Regulation S-K. All exhibits are attached hereto unless otherwise noted. Exhibit Number Description 31.1* Certifications of Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certifications of Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certifications of Principal Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2* Certifications of Principal Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. 14 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lazuriton Nano Biotechnology (U.S.A.) Inc. Date: August 21, 2017 By: /s/ Chih-Yuan Hsiao Chih-Yuan Hsiao Principal Executive Officer and Director 15
